Title: A. Thomson Wigfall to James Madison, 12 July 1828
From: Wigfall, A. Thomson
To: Madison, James


                        
                            
                                Dr Sir.
                            
                            
                                
                                    Edgefield C. H. S Carolina
                                
                                July 12th. 1828
                            
                        
                         
                        Not haveing the honour of a personal acquaintance with you I hope you will excuse the liberty of my
                            addressing you in this manner. Haveing by long custom habituated myself to look up to you as the guardian of my education
                            while more immediately under your protection, at the University of Va, I still retain for you the same veneration
                            & esteem & have therefore determined to apply to you in the present case for advice—& hope that
                            your ignorance of my real character will not prevent you from granting the desired Counsel. Without further preface
                            therefore--The object of this letter is to solicit of you a catalogue of books most advisable to be read at this period of
                            my education—To enable you however better to advise I will give you a brief sketch of my education & reading—I
                            have but a few months since returned from the University of Va & am now studying Law at this place—My reading
                            though not unusually limited has for the most part been of an unprofitable class—& haveing pursued no system—I
                            have been guided in the selection of my books solely by my own taste. Feeling now sensibly the disadvantage arising from
                            such a course I have determined to apply to one fully competent of giving direction to my education for the future My more
                            immediate object is to obtain a course of historical reading & I am sorry the narrow space of a letter must
                            necessaryly confine you chiefly to this class—But should it be convenient I would be glad if you would include in your
                            catalogue such authors, without regard to the subject as in your opinion are worthy the attention of a young man———By
                            giveing this due notice you will confer a lasting obligation on your most devoted admirer & humble servant—
                        
                        
                            
                                A, Thomson, Wigfall
                            
                        
                    